Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing File Pursuant to Rule 424b(2) Registration No. 333-133548 PROSPECTUS SUPPLEMENT (To prospectus dated May 4, 2006) PUBLIC SERVICE COMPANY OF OKLAHOMA 6.625% Senior Notes, Series G, due 2037 Interest on the Senior Notes is payable semi-annually on May 15 and November 15 of each year, beginning May 15, 2008. The Senior Notes will mature on November 15, 2037. We may redeem the Senior Notes either in whole or in part at our option at any time, and from time to time, at the redemption prices described on page S-4 of this prospectus supplement. The Senior Notes do not have the benefit of a sinking fund. The Senior Notes are unsecured and rank equally with all of our other unsecured and unsubordinated indebtedness from time to time outstanding and will be effectively subordinated to all of our secured debt, to the extent of the assets securing such debt. We will issue the Senior Notes only in registered form in multiples of $1,000. Per Note Total Public offering price 99.253 % $ 248,132,500 Underwriting discount 0.875 % $ 2,187,500 Proceeds, before expenses, to Public Service Company of Oklahoma 98.378 % $ 245,945,000 Plus accrued interest, if any, from November 14, 2007. INVESTING IN THESE NOTES INVOLVES RISKS. SEE THE SECTION ENTITLED RISK FACTORS ON PAGE S-3 OF THIS PROSPECTUS SUPPLEMENT FOR MORE INFORMATION. Neither the U.S. Securities and Exchange Commission nor any state securities commission has approved or disapproved of the Senior Notes or determined that this prospectus supplement or the accompanying prospectus is accurate or complete. Any representation to the contrary is a criminal offense. The Senior Notes are expected to be delivered in book-entry form only through The Depository Trust Company on or about November 14, 2007. Joint Book-Running Managers Citi Merrill Lynch & Co. Morgan Stanley UBS Investment Bank The date of this prospectus supplement is November 8, 2007. You should rely only on the information incorporated by reference or provided in this prospectus supplement or the accompanying prospectus. We have not authorized anyone to provide you with different information. We are not making an offer of these securities in any state where the offer is not permitted. You should not assume that the information in this prospectus supplement is accurate as of any date other than the date on the front of the document. TABLE OF CONTENTS Prospectus Supplement RISK FACTORS S -3 USE OF PROCEEDS S -3 SUPPLEMENTAL DESCRIPTION OF THE SENIOR NOTES S -3 UNDERWRITING S -7 LEGAL OPINIONS S -8 EXPERTS S -8 Prospectus THE COMPANY 2 PROSPECTUS SUPPLEMENTS 2 RISK FACTORS 2 WHERE YOU CAN FIND MORE INFORMATION 2 RATIO OF EARNINGS TO FIXED CHARGES 3 USE OF PROCEEDS 3 DESCRIPTION OF THE NOTES 4 PLAN OF DISTRIBUTION 10 LEGAL OPINIONS 11 EXPERTS 11 S-2 RISK FACTORS Investing in the Senior Notes involves risk. Please see the risk factors in our Annual Report on Form 10-K for the fiscal year ended December 31, 2006, along with certain amended and restated risk factors contained in our Quarterly Reports on Form 10-Q for the quarters ended March 31, 2007, June 30, 2007 and September 30, 2007, which are incorporated by reference in this prospectus supplement and the accompanying prospectus. Before making an investment decision, you should carefully consider these risks as well as other information contained or incorporated by reference in this prospectus supplement and the accompanying prospectus. The risks and uncertainties described are those presently known to us. Additional risks and uncertainties not presently known to us or that we currently deem immaterial may also impair our operations, our financial results and the value of the Senior Notes. USE OF PROCEEDS We intend to use the net proceeds from the sale of the Senior Notes to repay advances from affiliates, to fund our construction program and for other corporate purposes. We estimate that our construction costs in 2007 will approximate $280 million. At October 31, 2007, we had approximately $136 million in advances from affiliates outstanding. SUPPLEMENTAL DESCRIPTION OF THE SENIOR NOTES The following description of the particular terms of the Senior Notes supplements and in certain instances replaces the description of the general terms and provisions of the Senior Notes under Description of the Notes in the accompanying prospectus. We will issue the Senior Notes under an Indenture, dated as of November 1, 2000, between us and The Bank of New York, as Trustee, as supplemented and amended and as to be further supplemented and amended as of the issue date for the Senior Notes. Principal Amount, Maturity, Interest and Payment The Senior Notes will initially be issued in an aggregate principal amount of $250,000,000. We may at any time and from time to time, without consent of the holders of the Senior Notes, issue additional notes having the same ranking, interest rate, maturity and other terms as the Senior Notes. These notes, together with the Senior Notes, will be a single series of notes under the Indenture. The Senior Notes will mature and become due and payable, together with any accrued and unpaid interest, on November 15, 2037 and will bear interest at the rate of 6.625% per year from November 14, 2007 until November 15, 2037. The Senior Notes are not subject to any sinking fund provision. Interest on each Senior Note will be payable semi-annually in arrears on each May 15 and November 15 and at redemption, if any, or maturity. The initial interest payment date is May 15, 2008. Each payment of interest shall include interest accrued through the day before S-3 such interest payment date. Interest on the Senior Notes will be computed on the basis of a 360-day year consisting of twelve 30-day months. We will pay interest on the Senior Notes (other than interest payable at redemption, if any, or maturity) in immediately available funds to the registered holders of the Senior Notes as of the Regular Record Date (as defined below) for each interest payment date. We will pay the principal of the Senior Notes and any premium and interest payable at redemption, if any, or at maturity in immediately available funds at the office of The Bank of New York, 101 Barclay Street in New York, New York. If any interest payment date, redemption date or the maturity is not a Business Day (as defined below), we will pay all amounts due on the next succeeding Business Day and no additional interest will be paid, except that if such Business Day is in the next succeeding calendar year, we will make payment on the immediately preceding Business Day. The Regular Record Date will be the May 1 or November 1 prior to the relevant interest payment date. Business Day means any day that is not a day on which banking institutions in New York City are authorized or required by law or regulation to close. Optional Redemption We may redeem the Senior Notes at our option at any time upon no more than 60 and not less than 30 days notice by mail. We may redeem the Senior Notes either as a whole or in part at a redemption price equal to the greater of (1) 100% of the principal amount of the Senior Notes being redeemed and (2) the sum of the present values of the remaining scheduled payments of principal and interest on the Senior Notes being redeemed (excluding the portion of any such interest accrued to the date of redemption) discounted (for purposes of determining present value) to the redemption date on a semi-annual basis (assuming a 360-day year consisting of twelve 30-day months) at the Treasury Rate (as defined below) plus 30 basis points; plus, in each case, accrued interest thereon to the date of redemption. Comparable Treasury Issue means the United States Treasury security selected by an Independent Investment Banker as having a maturity comparable to the remaining term (remaining life) of the Senior Notes that would be utilized, at the time of selection and in accordance with customary financial practice, in pricing new issues of corporate debt securities of comparable maturity to the remaining life of the Senior Notes. Comparable Treasury Price means, with respect to any redemption date, (1) the average of the Reference Treasury Dealer Quotations for such redemption date, after excluding the highest and lowest such Reference Treasury Dealer Quotations, or (2) if we obtain fewer than four such Reference Treasury Dealer Quotations, the average of all such quotations. S-4 Independent Investment Banker means one of the Reference Treasury Dealers appointed by us and reasonably acceptable to the Trustee. Reference Treasury Dealer means Citigroup Global Markets Inc., Merrill Lynch, Pierce, Fenner & Smith Incorporated, Morgan Stanley & Co. Incorporated and UBS Securities LLC and their respective successors; provided, however, that if any of the foregoing shall cease to be primary U.S. government securities dealers we will substitute therefor another primary U.S. government securities dealer reasonably acceptable to the Trustee. Reference Treasury Dealer Quotations means, with respect to each Reference Treasury Dealer and any redemption date, the average, as determined by the Trustee, of the bid and asked prices for the Comparable Treasury Issue (expressed in each case as a percentage of its principal amount) quoted in writing to the Trustee by such Reference Treasury Dealer at or before 3:30 p.m., New York City time, on the third Business Day preceding such redemption date. Treasury Rate means:  the yield, under the heading which represents the average for the immediately preceding week, appearing in the most recently published statistical release designated H. 15(519) or any successor publication which is published weekly by the Board of Governors of the Federal Reserve System and which establishes yields on actively traded U. S. Treasury securities adjusted to constant maturity under the caption Treasury Constant Maturities, for the maturity corresponding to the Comparable Treasury Issue (if no maturity is within three months before or after the remaining life (as defined above), yields for the two published maturities most closely corresponding to the Comparable Treasury Issue will be determined and the Treasury Rate will be interpolated or extrapolated from such yields on a straight line basis, rounding to the nearest month); or  if such release (or any successor release) is not published during the week preceding the calculation date or does not contain such yields, the rate per annum equal to the semiannual equivalent yield to maturity of the Comparable Treasury Issue, calculated using a price for the Comparable Treasury Issue (expressed as a percentage of its principal amount) equal to the Comparable Treasury Price for such redemption date. Limitations on Liens So long as any of our Senior Notes issued pursuant to this prospectus supplement are outstanding, we will not create or suffer to be created or to exist any additional mortgage, pledge, security interest, or other lien (collectively Liens) on any of our utility properties or tangible assets now owned or hereafter acquired to secure any indebtedness for borrowed money (Secured Debt), without providing that such Senior Notes will be similarly secured. This restriction does not apply to our subsidiaries, nor will it prevent any of them from creating or permitting to exist Liens on their property or assets to secure any Secured Debt. In addition, this restriction does not prevent the creation or existence of: S-5  Liens on property existing at the time of acquisition or construction of such property (or created within one year after completion of such acquisition or construction), whether by purchase, merger, construction or otherwise, or to secure the payment of all or any part of the purchase price or construction cost thereof, including the extension of any Liens to repairs, renewals, replacements, substitutions, betterments, additions, extensions and improvements then or thereafter made on the property subject thereto;  Financing of our accounts receivable for electric service;  Any extensions, renewals or replacements (or successive extensions, renewals or replacements), in whole or in part, of liens permitted by the foregoing clauses; and  The pledge of any bonds or other securities at any time issued under any of the Secured Debt permitted by the above clauses. In addition to the permitted issuances above, Secured Debt not otherwise so permitted may be issued in an amount that does not exceed 15% of Net Tangible Assets as defined below. Net Tangible Assets means the total of all assets (including revaluations thereof as a result of commercial appraisals, price level restatement or otherwise) appearing on our balance sheet, net of applicable reserves and deductions, but excluding goodwill, trade names, trademarks, patents, unamortized debt discount and all other like intangible assets (which term shall not be construed to include such revaluations), less the aggregate of our current liabilities appearing on such balance sheet. For purposes of this definition, our balance sheet does not include assets and liabilities of our subsidiaries. This restriction also will not apply to or prevent the creation or existence of leases made, or existing on property acquired, in the ordinary course of business. Additional Information For additional important information about the Senior Notes, see Description of the Notes in the accompanying prospectus, including: (i) additional information about the terms of the Senior Notes, (ii) general information about the Indenture and the trustee, and (iii) a description of other events of default under the Indenture. S-6 UNDERWRITING Subject to the terms and conditions of the underwriting agreement, we have agreed to sell to each of the underwriters named below and each of the underwriters has severally and not jointly agreed to purchase from us the respective principal amount of Senior Notes set forth opposite its name below: Principal Amount of Senior Notes Underwriter Citigroup Global Markets Inc. $ 62,500,000 Merrill Lynch, Pierce, Fenner & Smith Incorporated 62,500,000 Morgan Stanley & Co. Incorporated 62,500,000 UBS Securities LLC 62,500,000 Total $ 250,000,000 In the underwriting agreement, the underwriters have agreed, subject to the terms and conditions set forth therein, to purchase all of the Senior Notes offered hereby if any of the Senior Notes are purchased. The expenses associated with the offer and sale of the Senior Notes, excluding underwriting discount, are expected to be approximately $300,000. The underwriters propose to offer the Senior Notes to the public initially at the public offering price set forth on the cover page of this prospectus supplement and to certain dealers initially at that price less a concession not in excess of 0.50% per Senior Note. The underwriters may allow, and those dealers may reallow, a discount not in excess of 0.35% per Senior Note to certain other dealers. After the initial public offering, the public offering price, concession and discount may be changed. Prior to this offering, there has been no public market for the Senior Notes. The Senior Notes will not be listed on any securities exchange. Certain underwriters have advised us that they intend to make a market in the Senior Notes. The underwriters will have no obligation to make a market in the Senior Notes, however, and may cease market making activities, if commenced, at any time. There can be no assurance of a secondary market for the Senior Notes, or that the Senior Notes may be resold. We have agreed to indemnify the underwriters against certain liabilities, including liabilities under the Securities Act of 1933, as amended, or contribute to payments that each underwriter may be required to make in respect thereof. In connection with the offering, the underwriters may purchase and sell the Senior Notes in the open market. These transactions may include over-allotment and stabilizing transactions and purchases to cover syndicate short positions created in connection with the offering. Stabilizing transactions consist of certain bids or purchases for the purposes of preventing or retarding a decline in the market price of the Senior Notes and syndicate short positions involve the sale by the underwriters of a greater number of Senior Notes than they are required to purchase from us in the S-7 offering. The underwriters also may impose a penalty bid, whereby selling concessions allowed to syndicate members or other broker dealers in respect of the securities sold in the offering for their account may be reclaimed by the syndicate if such Senior Notes are repurchased by the syndicate in stabilizing or covering transactions. These activities may stabilize, maintain or otherwise affect the market price of the Senior Notes, which may be higher than the price that might otherwise prevail in the open market, and these activities, if commenced, may be discontinued at any time. These transactions may be effected in the over-the-counter market or otherwise. Some of the underwriters or their affiliates engage in transactions with, and have performed services for, us and our affiliates in the ordinary course of business and have, from time to time, performed, and may in the future perform, various financial advisory, commercial and investment banking services for us, for which they received, or will receive, customary fees and expenses. For instance, affiliates of certain of the underwriters are lenders under our parent company's revolving credit facilities. LEGAL OPINIONS Jeffrey D. Cross or Thomas G. Berkemeyer, Deputy General Counsel and Associate General Counsel, respectively, of American Electric Power Service Corporation, our service company affiliate, will issue an opinion about the legality of the notes for us. Dewey & LeBoeuf LLP, New York, New York will issue an opinion for the underwriters. From time to time, Dewey & LeBoeuf LLP acts as counsel to our affiliates for some matters. EXPERTS The financial statements and the related financial statement schedule incorporated by reference in the prospectus to which this prospectus supplement relates from the Public Service Company of Oklahoma Annual Report on Form 10-K for the year ended December 31, 2006 have been audited by Deloitte & Touche LLP, an independent registered public accounting firm, as stated in their reports (which reports express an unqualified opinion and, as to the report related to the financial statements, includes an explanatory paragraph concerning the adoption of new accounting pronouncements in 2004 and 2006), which are incorporated herein by reference, and have been so incorporated in reliance upon the reports of such firm given upon their authority as experts in accounting and auditing. S-8 PROSPECTUS PUBLIC SERVICE COMPANY OF OKLAHOMA 1 Riverside Plaza Columbus, Ohio 43215 614-716-1000 $450,000,000 UNSECURED NOTES TERMS OF SALE The following terms may apply to the notes that we may sell at one or more times. A prospectus supplement or pricing supplement will include the final terms for each note. If we decide to list upon issuance any note or notes on a securities exchange, a prospectus supplement or pricing supplement will identify the exchange and state when we expect trading could begin. - Mature 9 months to 60 years - Fixed or floating interest rate - Remarketing features - Certificate or book-entry form - Subject to redemption - Not convertible, amortized or subject to a sinking fund - Interest paid on fixed rate notes quarterly or semi-annually - Interest paid on floating rate notes monthly, quarterly, semi-annually, or annually - Issued in multiples of a minimum denomination INVESTING IN THESE NOTES INVOLVES RISKS. SEE THE SECTION ENTITLED RISK FACTORS BEGINNING ON FOR MORE INFORMATION. The notes have not been approved or disapproved by the Securities and Exchange Commission (SEC) or any state securities commission, nor have these organizations determined that this prospectus is accurate or complete. Any representation to the contrary is a criminal offense. The date of this prospectus is May 4, 2006. THE COMPANY We generate, sell, purchase, transmit and distribute electric power. We serve approximately 514,000 retail customers in eastern and southwestern Oklahoma. We also sell and transmit power at wholesale to other electric utilities, municipalities, electric cooperatives and non-utility entities engaged in the wholesale power market. Our principal executive offices are located at 1 Riverside Plaza, Columbus, Ohio 43215 (telephone number 614-716-1000). We are a subsidiary of American Electric Power Company, Inc., a public utility holding company, and we are a part of the American Electric Power integrated utility system. The executive offices of American Electric Power Company, Inc. are located at 1 Riverside Plaza, Columbus, Ohio 43215 (telephone number 614-716-1000). PROSPECTUS SUPPLEMENTS We may provide information to you about the notes in up to three separate documents that progressively provide more detail: (a) this prospectus provides general information some of which may not apply to your notes, (b) the accompanying prospectus supplement provides more specific terms of your notes, and (c) if not in the accompanying prospectus supplement, the pricing supplement will provide the final terms of your notes. It is important for you to consider the information contained in this prospectus, the prospectus supplement and any pricing supplement in making your investment decision. RISK FACTORS Investing in our securities involves risk. Please see the risk factors described in our most recent Annual Report on Form 10-K and all subsequent Quarterly Reports on Form 10-Q, which are incorporated by reference in this prospectus. Before making an investment decision, you should carefully consider these risks as well as other information contained or incorporated by reference in this prospectus. The risks and uncertainties described are those presently known to us. Additional risks and uncertainties not presently known to us or that we currently deem immaterial may also impair our business operations, our financial results and the value of our securities. WHERE YOU CAN FIND MORE INFORMATION This prospectus is part of a registration statement we filed with the SEC. We also file annual, quarterly and special reports and other information with the SEC. You may read and copy any document we file at the SECs Public Reference Room at treet N.E., Room 1580, Washington, D.C. 20549. Please call the SEC at 1-800-SEC-0330 for further information on the public reference rooms. You may also examine our SEC filings through the SECs web site at http://www.sec.gov . The SEC allows us to incorporate by reference the information we file with them, which means that we can disclose important information to you by referring you to those documents. The information incorporated by reference is considered to be part of this prospectus, and later information that we file with the SEC will automatically update and supersede this information. 2 We incorporate by reference the documents listed below and any future filings made with the SEC under Sections 13(a), 13(c), 14, or 15(d) of the Securities Exchange Act of 1934 (including any documents filed after the date of the initial registration statement and prior to its effectiveness) until we sell all the notes.  Annual Report on Form 10-K for the year ended December 31, 2005. You may request a copy of these filings, at no cost, by writing or telephoning us at the following address: Ms. R. Buonavolonte American Electric Power Service Corporation 1 Riverside Plaza
